CRISWELL, Judge,
dissenting:
I respectfully dissent.
Resolution of the question whether the identical issue was litigated before the arbitrator as was later presented to the hearing officer and the Panel depends, in large measure, upon the way in which the issue is framed.
I agree with the majority that the arbitrator was not called upon to resolve the question of the existence or extent of any “permanent disability” under the Workmen’s Compensation Act. This is so because that question requires a consideration of several factors, some of which were not before the arbitrator for consideration. However, one of the factual predicates to a determination of industrial disability is the existence of a physical impairment And, upon this underlying factual question, the arbitrator and the Panel were each faced with an identical issue.
At the urging of the employer, the arbitrator formally found that claimant was suffering from a “permanent physical inability to perform work for the [employer] due to an occupational injury_” Because of this physical impairment, the arbitrator concluded that the employer had “just cause” to terminate claimant’s employment.
In contrast, the hearing officer’s decision that claimant had no industrial disability was based upon a finding that claimant had no physical impairment, but was essentially “normal.” In my view, neither the hearing officer nor the Panel was at liberty to disregard the arbitrator’s decision upon the issue of the claimant’s physical impairment, and the employer was collaterally estopped from re-litigating it.
While the finding of the arbitrator imposed no obligation upon the hearing officer and the Panel to rule that claimant had suffered a permanent disability under the Workmen’s Compensation Act, they were, in my view, required to ascertain his entitlement to disability benefits, if any, consonant with the arbitrator’s factual finding that claimant had sustained a permanent physical impairment.
I would not draw the jurisdictional boundaries between the arbitrator and the *234Industrial Claim Appeals Office in such a way as to leave the claimant in a no-man’s-land of irreconcilable factual findings. I would, therefore, set aside the order of the Panel and remand this matter to it for a reconsideration of the question of the existence and extent of claimant’s permanent disability, if any, in light of the arbitrator’s factual findings respecting his physical impairment.